Mr. Justice Burke
delivered the opinion of the court.
Denny Analytis, plaintiff in error, was tried on a charge of robbery, found guilty and sentenced to the State penitentiary. To review that judgment he brings error and the cause is now before us on his application for a supersedeas.
The only alleged error requiring our consideration is that the verdict is unsupported by the evidence, in that there was no proof of the animo furandi. The information charges that defendant violently assaulted one James Caramuigis and by force and intimidation robbed him of $50.00 in money.
¿ There is no material conflict in the evidence. Defendant claimed one hundred dollars had been stolen from him; that he had reason to believe, and did believe, the prosecuting witness, Caramuigis, guilty of the theft; and that, acting upon that belief, he retook by force from said Caramuigis the money in question. Caramuigis himself admits that : the assault was made on him by defendant under said claim | and was accompanied by said charge. The record contains ‘nothing from which any other conclusion could be reached. If such were the circumstances of the assault no robbery *75was committed See State v. Hollyway, 41 Iowa 200, 20 Am. Rep. 586, and authorities therein cited. For this failure of proof the judgment is reversed.
Garrigues, C. J. and Teller, J. concur.